STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS



State of West Virginia,
Plaintiff Below, Respondent                                                        FILED
                                                                              February 2, 2021
vs.) No. 19-0956 (Calhoun County 18-F-14)                                      EDYTHE NASH GAISER, CLERK
                                                                               SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA
Jamie Lee Miller,
Defendant Below, Petitioner




                               MEMORANDUM DECISION



       Petitioner Jamie Lee Miller, by counsel Joel Baker, appeals the September 17, 2019,
sentencing order of the Circuit Court of Calhoun County. Respondent State of West Virginia, by
counsel Andrea Nease Proper, filed a response in support of the circuit court’s order.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        On May 15, 2018, petitioner was indicted in the Circuit Court of Calhoun County on one
count of first-degree murder, one count of first-degree robbery, and two counts of conspiracy to
commit a felony, all regarding the death of Eugene Stevens inside Mr. Stevens’s home in the early
morning hours of December 5, 2017. Petitioner was also indicted on one count of third-degree
arson, one count of destruction of property, one count of possession of a stolen vehicle, a 2003 red
Ford Explorer, and two counts of conspiracy regarding the Ford Explorer’s destruction after
petitioner and his co-conspirators used the vehicle to travel to Mr. Stevens’s residence on the
morning of Mr. Stevens’s death. 1
        The co-conspirators charged in the same indictment as petitioner were Evan Lee Hersman,
       1
        The State alleged that the Ford Explorer was found burned following the other offenses
charged in the indictment.
                                                1
Heather Davis, and Travis Sheldon Boggs. 2 Mr. Boggs entered into a plea agreement with the
State, pursuant to which Mr. Boggs pled guilty to one count of conspiracy to commit a felony and
agreed to testify truthfully at the joint trial of petitioner, Mr. Hersman, and Ms. Davis (collectively,
“defendants” or “defense”). In exchange, the State agreed to dismiss all other charges against Mr.
Boggs. 3

        The circuit court held the defendants’ trial in February of 2019. During voir dire, the
defendants moved the circuit court to strike four jurors from the jury panel, arguing that those
jurors’ answers indicated that they would not fully presume each defendant was innocent until
proven guilty. The circuit court denied the motions, ruling that those jurors could be impartial if
properly instructed. None of the four jurors served on the jury because they were removed through
the defense’s peremptory strikes.

       At trial, Mr. Boggs testified that he had been staying at Mr. Hersman’s residence in
Lizemores, West Virginia, for approximately a month and a half. The night before the robbery,
Mr. Boggs was using methamphetamine and sketching in Mr. Hersman’s kitchen, when petitioner
and Ms. Davis arrived at Mr. Hersman’s house. Mr. Boggs later consented to go for a “ride
somewhere.” 4 Initially, petitioner and Ms. Davis were in another vehicle, but the group eventually
stopped and petitioner and Ms. Davis got into the Ford Explorer with Mr. Boggs and Mr. Hersman.
Mr. Boggs further testified that “about halfway there, . . . [he] found out that we was going to rob
someone.” Mr. Boggs did not object to the robbery plan because petitioner had a gun and stated
that he did not want to leave witnesses. Mr. Boggs learned that they were going to look for
“[j]ewelry, money, and drugs.” Mr. Boggs did not know who the group was going to rob, but heard
the name “Eugene.” Mr. Boggs was given a face mask to wear. Mr. Hersman also wore a face
mask, and petitioner had a toboggan.

         Once at the victim’s residence, petitioner, Mr. Hersman, and Mr. Boggs got out of the Ford
Explorer; Ms. Davis did not. Petitioner took the gun with him and knocked on the front door. No
one answered. Petitioner then started pounding the door, and the victim, Mr. Stevens, opened the
door. There was a brief conversation between petitioner and Mr. Stevens. Mr. Boggs further
testified that petitioner “then pulled out the gun and shot [Mr. Stevens] three times.” Mr. Stevens
ran back inside the house. Petitioner, Mr. Hersman, and Mr. Boggs also went inside the residence.
Within the residence, Mr. Stevens, who retrieved a gun, shot Mr. Boggs. Petitioner, Mr. Hersman,
and Mr. Boggs ran back outside the house and got back into the Ford Explorer without taking



       2
           Only petitioner was indicted for possession of the stolen Ford Explorer.
       3
        The charges dismissed against Mr. Boggs were one count of first-degree murder, one
count of first-degree robbery, and one count of conspiracy to commit a felony.
       4
       During Mr. Boggs’s testimony, he did not identify which of the defendants asked him if
he wanted to go for a ride.

                                                   2
anything. 5 Thereafter, at approximately 4:50 a.m., the defendants “dumped” Mr. Boggs out of the
Ford Explorer in front of the emergency entrance of Minnie Hamilton Hospital in Grantsville,
West Virginia. Later that day, Mr. Stevens was found dead in his home in Big Bend, West
Virginia. 6

         At petitioner’s trial, the State called, among others, Mr. Boggs, members of the West
Virginia State Police who investigated the case, the physician who performed Mr. Stevens’s
autopsy, and a forensics firearm expert. The State also played surveillance footage from security
cameras found at Mr. Stevens’s residence. At the close of the State’s evidence, the defendants
made two motions for judgment of acquittal. With regard to the first motion for judgment of
acquittal, the defendants argued that the State failed to present “any evidence” proving the counts
based on the theft and destruction of the Ford Explorer. The circuit court granted the motion,
finding that insufficient evidence was presented as to those counts. With regard to the second
motion for judgment of acquittal the defendants argued that one of the conspiracy counts relating
to Mr. Stevens’s death should be dismissed on double jeopardy grounds. The circuit court granted
that motion, finding that the defendants had been charged with conspiracy twice in a case where
the first-degree murder charge was based on a felony murder theory.

        The charges remaining for the jury’s consideration were one count of first-degree murder,
one count of first-degree robbery, and one count of conspiracy to commit a felony. Following
deliberations, the jury acquitted petitioner and Mr. Hersman of first-degree murder, but found them
guilty of first-degree robbery and conspiracy to commit a felony. The jury acquitted Ms. Davis of
first-degree murder and first-degree robbery, but found her guilty of conspiracy to commit a
felony. At a July 31, 2019 sentencing hearing, the circuit court sentenced petitioner to fifty years
of incarceration for first-degree robbery and one to five years of incarceration for conspiracy. The
circuit court ordered that the sentences run consecutively. 7

        It is from the circuit court’s September 17, 2019, sentencing order that petitioner appeals.
“On an appeal to this Court[,] the appellant bears the burden of showing that there was error in the
proceedings below resulting in the judgment of which he complains, all presumptions being in
favor of the correctness of the proceedings and judgment in and of the trial court.” Syl. Pt. 1, White
v. Haines, 215 W. Va. 698, 601 S.E.2d 18 (2004) (quoting Syl. Pt. 2, Perdue v. Coiner, 156 W.
Va. 467, 194 S.E.2d 657 (1973)).

       5
        West Virginia Code § 61-2-12(a)(2) provides, in pertinent part, that “[a]ny person who
commits or attempts to commit robbery by: . . . (2) us[ing] the threat of deadly force by the
presenting of a firearm or other deadly weapon, is guilty of robbery in the first degree.”
       6
        While Mr. Hersman’s Lizemores residence is in Clay County, Mr. Stevens’s home in Big
Bend is in Calhoun County.
       7
        Mr. Hersman was sentenced at the same time as petitioner. Mr. Hersman also received
consecutive sentences of fifty years of incarceration for first-degree robbery and one to five years
of incarceration for conspiracy to commit a felony. Mr. Hersman is appealing his convictions in
Supreme Court No. 19-0959.
                                                 3
        On appeal, petitioner argues that the circuit court erred in allowing four jurors to remain
on the jury panel after those jurors’ answers indicated that they would not fully presume each
defendant was innocent until proven guilty. The State counters that this issue is without merit given
petitioner’s failure to argue that he was prejudiced by the circuit court’s denial of the defense’s
motions to strike the jurors for cause. We agree with the State.

        In Syllabus Point 3 of State v. Sutherland, 231 W. Va. 410, 745 S.E.2d 448 (2013), we held
that:

                [a] trial court’s failure to remove a biased juror from a jury panel, as
        required by W.Va. Code § 62-3-3 (1949) (Repl.Vol.2010), does not violate a
        criminal defendant’s right to a trial by an impartial jury if the defendant removes
        the juror with a peremptory strike. In order to obtain a new trial for having used a
        peremptory strike to remove a biased juror from a jury panel, a criminal defendant
        must show prejudice. The holding in Syllabus point 8 of State v. Phillips, 194
        W.Va. 569, 461 S.E.2d 75 (1995), is expressly overruled.

Here, petitioner concedes that the four jurors the circuit court refused to strike for cause were
subsequently removed from the jury panel by the use of his preemptory strikes. Petitioner fails to
argue that the use of his preemptory challenges in this manner prejudiced him in any way.
Therefore, we conclude that petitioner fails to show that the assignment of error is meritorious.

        Petitioner further argues that the evidence was insufficient to support his convictions for
first-degree robbery and conspiracy to commit a felony given Mr. Boggs’s “false” testimony. We
review challenges to the sufficiency of the evidence under the following standards:

                 The function of an appellate court when reviewing the sufficiency of the
        evidence to support a criminal conviction is to examine the evidence admitted at
        trial to determine whether such evidence, if believed, is sufficient to convince a
        reasonable person of the defendant’s guilt beyond a reasonable doubt. Thus, the
        relevant inquiry is whether, after viewing the evidence in the light most favorable
        to the prosecution, any rational trier of fact could have found the essential elements
        of the crime proved beyond a reasonable doubt.

               ....

                A criminal defendant challenging the sufficiency of the evidence to support
        a conviction takes on a heavy burden. An appellate court must review all the
        evidence, whether direct or circumstantial, in the light most favorable to the
        prosecution and must credit all inferences and credibility assessments that the jury
        might have drawn in favor of the prosecution. The evidence need not be
        inconsistent with every conclusion save that of guilt so long as the jury can find
        guilt beyond a reasonable doubt. Credibility determinations are for a jury and not
        an appellate court. Finally, a jury verdict should be set aside only when the record
        contains no evidence, regardless of how it is weighed, from which the jury could
                                                   4
         find guilt beyond a reasonable doubt. . . .

Syl. Pts. 1 and 3, State v. Guthrie, 194 W. Va. 657, 461 S.E.2d 163 (1995).

        Here, petitioner argues that the forensic evidence presented at trial contradicted Mr.
Boggs’s testimony that only petitioner had a gun. Petitioner asserts that “the forensic evidence
established that [Mr.] Stevens was up against two shooters” and that “[Mr.] Boggs minimized his
role as a gunman in the home invasion.” Accordingly, petitioner argues that no rational jury could
have found him guilty beyond a reasonable doubt. The State counters that the jury did not need to
determine the number of gunmen in order to convict petitioner and that Mr. Boggs’s credibility as
a witness was an issue for the jury to decide. We agree with the State.

        In Guthrie, we noted that “[a]n appellate court may not decide the credibility of witnesses
or weigh evidence as that is the exclusive function and task of the trier of fact” and that “[o]nce
the jury has spoken, this Court may not review the credibility of the witnesses.” Id. at 669 n.9, 461
S.E.2d at175 n.9. Based on our review of the trial transcript, we find that the jury heard the forensic
evidence and Mr. Boggs’s testimony as to the circumstances of the robbery and murder. In
addition, Mr. Boggs testified extensively as to the fact that he obtained the dismissal of several
charges against him in exchange for his testimony at petitioner’s trial on the condition that it be
truthful testimony. Therefore, given the testimony and evidence heard by the jury at trial, we
conclude that a rational jury could find petitioner guilty of first-degree robbery and conspiracy to
commit a felony.

         For the foregoing reasons, we affirm the circuit court’s September 17, 2019, sentencing
order.

                                                                                            Affirmed.

ISSUED: February 2, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                   5